



EXHIBIT 10.1


VOTING AGREEMENT
THIS VOTING AGREEMENT (this “Agreement”) is entered into this 17th day of
February, 2017, by and among FIRST MERCHANTS CORPORATION, an Indiana corporation
(“First Merchants”), and the undersigned shareholders or optionholders (each, a
“Shareholder”, and collectively, the “Shareholders”) of INDEPENDENT ALLIANCE
BANKS, INC., an Indiana corporation (“IALB”).
W I T N E S S E T H:
In consideration of the execution by First Merchants of the Agreement and Plan
of Reorganization and Merger between First Merchants and IALB of even date
herewith (the “Merger Agreement”), the undersigned Shareholders of IALB hereby
agree that each of them shall cause all IALB common shares owned by him/her of
record and beneficially, including, without limitation, all shares owned by
him/her individually, all shares owned jointly by him/her and his/her spouse,
all shares owned by any minor children (or any trust for their benefit), all
shares owned by any business of which any of the Shareholders who are directors
are the principal shareholders (but in each such case only to the extent the
Shareholder has the right to vote or direct the voting of such shares), and
specifically including all shares shown as owned directly or beneficially by
each of them on Exhibit A attached hereto or acquired subsequently hereto
(collectively, the “Shares”), to be voted in favor of the merger of IALB with
and into First Merchants in accordance with and pursuant to the terms of the
Merger Agreement at the annual or special meeting of shareholders of IALB called
for that purpose. Notwithstanding any other provision of this Agreement to the
contrary, each Shareholder shall be permitted to vote such Shares in favor of
another Acquisition Proposal (as such term is defined in the Merger Agreement)
that is submitted for approval by the shareholders of IALB if both of the
following shall have occurred: (a) IALB’s Board of Directors has approved such
Acquisition Proposal and recommended such Acquisition Proposal to IALB’s
shareholders in accordance with Section 7.5 of the Merger Agreement and (b) the
Merger Agreement has been terminated in accordance with Section 10.1(f) thereof.
Each of the Shareholders further agrees and covenants that he/she shall not
sell, assign, transfer, dispose or otherwise convey, nor shall he/she cause,
permit, authorize or approve the sale, assignment, transfer, disposition or
other conveyance of, any of the Shares or any interest in the Shares to any
other person, trust or entity (other than IALB) prior to the annual or special
meeting of shareholders of IALB called for the purpose of voting on the Merger
Agreement without the prior written consent of First Merchants, such consent not
to be unreasonably withheld in the case of a gift or similar estate planning
transaction (it being understood that First Merchants may decline to consent to
any such transfer if the person acquiring such Shares does not agree to take
such Shares subject to the terms of this Agreement).
This Agreement shall be governed by and construed in accordance with the laws of
the State of Indiana, without regard to conflict of laws provisions thereof.
This Agreement may be executed in counterparts, each of which (including any
facsimile or Adobe PDF copy thereof) shall be deemed





--------------------------------------------------------------------------------





to be an original, but all of which shall constitute one and the same agreement.
It is understood and agreed that Shareholders who execute this Agreement shall
be bound hereby, irrespective of whether all Shareholders execute this
Agreement. The obligations of each of the Shareholders under the
terms of this Agreement shall terminate contemporaneously with the termination
of the Merger Agreement.
Notwithstanding any other provision hereof, nothing in this Agreement shall be
construed to prohibit a Shareholder, or any officer or affiliate of a
Shareholder who is or has been designated a member of IALB’s Board of Directors,
from taking any action solely in his or her capacity as a member of IALB’s Board
of Directors or from exercising his or her fiduciary duties as a member of
IALB’s Board of Directors to the extent specifically permitted by the Merger
Agreement.
[Signatures appear on following pages.]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, First Merchants and each of the undersigned Shareholders of
IALB have made and executed this Agreement as of the day and year first above
written, and First Merchants has caused this Agreement to be executed by its
duly authorized officer.
 
FIRST MERCHANTS CORPORATION 

 
By:   /s/ Michael C. Rechin    
   Michael C. Rechin, 
   President and Chief Executive Officer










--------------------------------------------------------------------------------










SHAREHOLDERS




  /s/ Brent L. Clifton
Brent L. Clifton
  /s/ Douglas F. LeMaster, Jr.
Douglas F. LeMaster, Jr.
  /s/ Karl R. LaPan
Karl R. LaPan
  /s/ Michael C. Marhenke
Michael C. Marhenke
  /s/ Ann C. McPherren       
Ann C. McPherren
  /s/ Kathryn A. Brogan       
Kathryn A. Brogan
  /s/ Robert L. Caley       
Robert L. Caley
  /s/ William S. Ogden       
William S. Ogden
  /s/ Charles R. Schrimper       
Charles R. Schrimper
  /s/ James A. Witmer       
James A. Witmer








--------------------------------------------------------------------------------






EXHIBIT A
LISTING OF SHARES


Name
Amount
Brent L. Clifton
25,479
Douglas F. LeMaster, Jr.
34,187
Karl R. LaPan
6,500
Michael C. Marhenke
23,141
Ann C. McPherren
10,974
Kathryn A. Brogan
11,194
Robert L. Caley
29,141
William S. Ogden
4,787
Charles R. Schrimper
5,787
James A. Witmer
4,604
TOTAL
155,794










